110 S.E.2d 813 (1959)
251 N.C. 174
STATE
v.
Clem J. WILSON, Jr.
No. 369.
Supreme Court of North Carolina.
November 4, 1959.
Atty. Gen. Malcolm B. Seawell and Asst. Atty. Gen. Claude L. Love for the State.
Hastings, Booe & Mitchell, WinstonSalem, for defendant, appellant.
PER CURIAM.
While the evidence heard by the court, solely for the purpose stated above, showed defendant had received the meat from the same persons in a course of dealings, defendant asserts it shows he did not receive meat of a value in excess of $100 at any one time. His complaint seems to be that the court, ex mero motu, should have stricken out his plea of guilty and directed that defendant be prosecuted on multiple warrants charging separate offenses, each involving the receiving of stolen meat of a value less than $100.
Since the State, in the circumstances, had no reason to bring forward all available evidence, we do not consider whether the facts, if fully developed, were such as to warrant conviction of the offense charged. Suffice to say, defendant made no motion for leave to withdraw his plea of guilty nor does it appear that the contention now made was brought to the attention of the trial judge.
When defendant entered his plea of guilty he had full knowledge of all circumstances relating to his criminal conduct. Apparently defendant's original counsel was of opinion that the entry of the plea of guilty as charged was to defendant's advantage; and, in view of the judgment pronounced, we cannot say this was not the wiser course.
Defendant's plea of guilty was equivalent to a conviction of the offense charged and no other proof of guilt was required. Absent a motion for leave to withdraw such plea, the court properly pronounced judgment thereon.
Affirmed.
HIGGINS, J., not sitting.